DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of U.S. application No. 16/991,654, filed on 08/12/2020, now US patent No. 11,304,345; which is a continuation of U.S. application 16/536,394, filed on 08/09/2019, now US patent No. 10,785,899; and which is a continuation of U.S. application No. 15/997,758, filed on 05/11/2018, now US patent No. 10,420,258.

Information Disclosure Statement
The IDS filed on 06/02/2022 has been considered and made of record.

Oath/Declaration
The oath/declaration filed on 03/04/2022 is acceptable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,785,899. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 11, The [US 10,785,899] discloses all features of a shield assembly comprising:
a closing structure configured to be mounted over an opening of an enclosure, the closing structure comprising:
an inner surface configured to face an inside of the enclosure when the closing structure is closed (claim 1, lines 5-7); and
a finger bracket structure mounted on the inner surface, the finger bracket structure comprising a bracket and one or more finger gaskets coupled to the bracket (claim 1, lines 8-11); and
a radio frequency (RF) fence bracket coupled to a frame disposed around the opening of the enclosure, wherein the RF fence bracket is configured to create a narrow path between the frame and the closing structure, and wherein the narrow path is configured to attenuate RF signals passing through the narrow path and shield an edge of the opening of the enclosure (claim 1, lines 12-19).
	These features as claimed are disclosed in the claim 1 of the US patent No. 10,758,899.
Regarding claim 12, The [US 10,785,899] has been disclosed wherein the one or more finger gaskets are configured to contact one or more enclosure brackets mounted around the edge of the opening of the enclosure when the closing structure is closed, and wherein a combination of the one or more finger gaskets in contact with the one or more enclosure brackets is configured to create an electromagnetic interference shield at the edge of the opening of the enclosure (claim 2, lines 1-8).
These features as claimed are disclosed in the claim 2 of the US patent No. 10,758,899.
Regarding claim 13, The [US 10,785,899] has been disclosed wherein the inner surface of the closing structure includes an outer border area and an inner recessed area surrounded by the outer border area, wherein the outer border area extends from the inner recessed area to an edge of the closing structure, wherein the finger bracket structure is mounted inside the inner recessed area next to the outer border area with a clearing distance of a predefined width between the finger bracket structure and the outer border area (claim 3, lines 1-9);
wherein the one or more enclosure brackets protrude outside the edge of the opening of the enclosure and when the closing structure is closed the one or more enclosure brackets extend into the clearing distance between the finger bracket structure and the outer border area (claim 3, lines 10-15); and
wherein the one or more finger gaskets are configured to contact the one or more enclosure brackets in the clearing distance between the finger bracket structure and the outer border area to shield the edge of the opening of the enclosure (claim 3, lines 16-20).
These features as claimed are disclosed in the claim 3 of the US patent No. 10,758,899.
Regarding claim 14, The [US 10,785,899] has been disclosed wherein the closing structure comprises a body having the inner surface, and wherein the body is electromagnetic interference shielded (claim 4, lines 1-3).
These features as claimed are disclosed in the claim 4 of the US patent No. 10,758,899.
Regarding claim 15, The [US 10,785,899] has been disclosed wherein the frame comprises a top-side, a bottom-side, a hinge-side, and a latch-side, wherein one or more enclosure brackets are coupled to at least one of the sides of the frame (claim 5, lines 1-4).
These features as claimed are disclosed in the claim 5 of the US patent No. 10,758,899.
Regarding claim 16, The [US 10,785,899] has been further disclosed an electromagnetic interference shielded gasket parallel to the hinge-side and coupled between the hinge-side of the frame and the closing structure, wherein the electromagnetic interference shielded gasket is configured to shield the edge of the opening of the enclosure (claim 6, lines 1-5).
These features as claimed are disclosed in the claim 6 of the US patent No. 10,758,899.
Regarding claim 17, The [US 10,785,899] has been disclosed wherein the RF fence bracket is parallel to and coupled to the latch-side of the frame (claim 7, lines 1-3).
These features as claimed are disclosed in the claim 7 of the US patent No. 10,758,899.
Regarding claim 18, The [US 10,785,899] has been further disclosed an RF transceiver inside the enclosure, wherein the RF transceiver is configured to transmit an RF signal to detect RFID tags inside the enclosure (claim 8, lines 1-5).
These features as claimed are disclosed in the claim 8 of the US patent No. 10,758,899.
Regarding claim 19, The [US 10,785,899] has been disclosed wherein the closing structure includes an electromagnetic interference shielded clear window (claim 9, lines 1-2).
This feature as claimed is disclosed in the claim 9 of the US patent No. 10,758,899.
Regarding claim 20, The [US 10,785,899] has been disclosed the one or more finger gaskets are made from beryllium copper and are electroless nickel plated (claim 10, lines 1-3).
These features as claimed are disclosed in the claim 10 of the US patent No. 10,758,899.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwenk [US 5,256,833].
Regarding claim 1, Schwenk discloses a shield assembly (figures 1-3) comprising:
a closing structure (4, figures 1a-1b) configured to be disposed over an opening (2, figure 1a) of an enclosure (1, figures 1a-1b), the closing structure comprising:
an inner surface (an inner surface of a door 4 having a shield assembly (10 & 7 & 6) mounted thereon, figures 1a-1b) configured to face an inside of the enclosure when the closing structure is closed (figures 1a-1b); and
a finger bracket structure (10, figure 1a-1b) mounted on the inner surface, the finger bracket structure comprising a bracket (an elongated portion 10, figures 1a-1b) and one or more finger gaskets (a plurality of conductive finger elements extended therefrom the bracket portion 10, figure 1a) coupled to the bracket; and
an electromagnetic interference (EMI) shielded gasket (6 or 8, figures 1a-1b and 2-399) disposed along a portion of the opening of the enclosure (figures 1a-1b), wherein the EMI shielded gasket is configured to shield an edge of the opening of the enclosure (figures 1a-1b).
Regarding claim 3, Schwenk discloses wherein the EMI shielded gasket is coupled to a hinge side of the closing structure, and wherein the EMI shielded gasket extends in parallel to the hinge side of the closing structure from top to bottom of the enclosure and is coupled between a frame and the closing structure (figure 1a-1b).
Regarding claim 4, Schwenk discloses wherein the EMI shielded gasket reduces a slot between the closing structure and the frame (figures 1a-1b).
Regarding claim 5, Schwenk discloses wherein the frame comprises a top side, a bottom side, a hinge side, and a latch side (extended supporting portions disposed along the opening of the enclosure 1, figure 1a-1b), wherein one or more enclosure brackets (a pair of hinged brackets coupled on a left side of the enclosure, figure 1a) are coupled to at least one of the sides of the frame.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all shielded gasket obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Schwenk, in view of Poulsen et al. [US 2014/0216806].
Regarding claim 2, Schwenk discloses the claimed invention except for wherein the EMI shielded gasket comprises one of a rod and fabric over foam.
Poulsen et al., disclose a rod EMI gasket structure (104, figures 1A-1C), wherein the rod EMI gasket structure is formed of fabric over foam (104, figures 1A-1C, paragraph 0010 and 0027).
It would have been to one of ordinary skill in the art at the time the invention was made to the shielded gasket being formed of (FOF) of Poulsen et al. for the EMI shielded gasket of Schwenk, for the purpose of providing a different configuration of the EMI shield gasket and/or reducing stress to fit any compressive condition between the shielded door and the opening of the enclosure frame.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schwenk, in view of Linehan et al. [US 2018/0062729].
Regarding claim 6, Schwenk discloses the claimed invention except for a radio frequency (RF) transceiver inside the enclosure, wherein the RF transceiver is configured to transmit an RF signal to detect wirelessly activated tags inside the enclosure.
Linehan et al., disclose an electronic equipment cabinet (figures 1-10) comprising at least one RF transceiver (40, figure 1) disposed within the enclosure (10, figure 1) wherein the RF transceiver is configured to transmit an RF signal to detect tags inside the enclosure.
It would have been to one of ordinary skill in the art at the time the invention was made to set the RF transceiver device within the enclosure system of Schwenk, as suggested by Linehan et al., for the purpose of preventing the limitations of received RF signals from the RFID tags which are attached on some kinds of items in the cabinet due to a shielded cabinet enclosure.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Schwenk, in view of Schaepers et al. [US 4,929,802].
Regarding claim 10, Schwenk discloses the claimed invention except for wherein the closing structure comprises one of an EMI shielded clear window and an EMI shielded body having the inner surface.
Schaepers et al., disclose an electromagnetic shielded enclosure (1, figure 1) comprising an EMI enclosure (2, figure 1) and an EMI shielded door (5, figure 1), wherein the EMI door comprises a clear window thereon (figure 1) and an EMI shielded body having the inner surface (figure 2).
It would have been to one of ordinary skill in the art at the time the invention was made to add the clear window on the door of the enclosing structure of Schwenk, as suggested by Schaepers et al., for the purpose of enabling check the progress and/or monitoring the component within the enclosure by technicians.

Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The claim 7 discloses the combination features of “wherein the one or more finger gaskets are configured to contact one or more enclosure brackets mounted around an edge of the opening of the enclosure when the closing structure is closed, and wherein a combination of the one or more finger gaskets in contact with the one or more enclosure brackets is configured to create an EMI shield at the edge of the opening of the enclosure.”  These features, in conjunction with other features, as claimed in the claim 1, were neither found to be disclosed, nor suggested by the prior art of records.  Claims 8-9 depend on the allowed claim 7.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung S. Bui whose telephone number is (571)272-2102.  The examiner can normally be reached on M-F: 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HUNG S. BUI/Primary Patent Examiner, 2841                                                                                                                                                                                                  09/26/2022